Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention 1, claims 1-11, in the reply filed on 12/21/2021 is acknowledged. Accordingly, non-elected claims 12-19 have been withdrawn from a consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiesen et al (US 2009/0273517 of record). 
	Respecting claim 1, Thiesen discloses, at least in Figs. 2 & 15, a wave phased array comprising a radiator (228 in Fig. 15 and par. [0054), a radiator dilation layer (224) supporting the radiator (Fig. 15 and par. [O064]), a beamformer (262, 264, 268, 280 and 288, in Fig. 14 and paragraphs [0064] and [0030]) supporting the radiator dilation layer (224), a beamformer dilation layer (layers 250 and 252 in Fig. 15 & par. [0064]) supporting the beamformer, a substrate support layer (254, 258 in Fig. 15 & par. [0064]) supporting the beamformer dilation  the beamformer dilation layer and the substrate support layer is fabricated at least in part by an AMT process.” This forming process is not germane to the issue of patentability of the device itself. The radiator, the radiator dilation layer, the beamformer, the beamformer dilation layer and the substrate support layer would have been considered as parts of the phased array resulting from any manufacturing technique. Therefore, to fabricate the elements by an AMT process or by any other manufacturing techniques would have been deemed obvious to a person skill in the art.  In addition, Thiessen does mention in par. [0035], an AMT process (additive manufacturing method screen printing) is used to fabricated metal lines.
Respecting claims 7-11, 
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altan Ferendeci (Monolithically Processed Vertically interconnected 3D Phased Array Antenna Module” of record).
	Respecting claim 1, Ferendeci discloses a wave phased array (Fig. 2 and page 151, second paragraph of section introduction) comprising, in Fig. 4, a radiator, a beamformer supporting the radiator dilation layer, a beamformer dilation layer supporting the beamformer, a substrate support layer () supporting the beamformer dilation layer. Regarding limitation “at least one of the radiator, the radiator dilation layer, the beamformer, the beamformer dilation layer and the substrate support layer is fabricated at least in part by an AMT process”, this forming process is not germane to the issue of patentability of the device itself. The radiator, the radiator dilation layer, the beamformer, the beamformer dilation layer and the substrate support layer would have been considered as parts of the phased array resulting from any manufacturing technique. Therefore, to fabricate the elements by an AMT process or by any 
	Respecting claims 2-3, Ferenddeci further discloses, in Fig. 4, a spiral antenna and a vertical launch surrounding feed lines for the spiral antenna.
 Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 	102 and 103 (or 	as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 	the 	rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 	supporting the rejection, would be the same 	under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thiesen in view of Wang (US 2012/0249385 of record).
	Respecting claim 2, Thiesen does not suggest the radiator is a spiral antenna. Wang discloses a spiral anenna (161 in Fig. 2A & par. [0020]). Since one of ordinary skill in the art would recognize the benefit of improving antenna’s bandwidth, it would have been obvious to provide Thiesen’s phased array with the spiral antenna as taught by Wang to achieve a wide bandwidth.

	Respecting claim 5, Thiesen discloses a millimeter wave phased array operating at a frequency in the range of 24GHz to 75GHz (60 GHz in pars. [0038] and [0047]). 
	Respecting claim 6 that recites the wave phased array is configured to produce an electromagnetic signal having a frequency of approximately 30 GHz. The feature of frequency of approximately 30GHz is a standard design feature in millimeter wave systems that the skilled person would implement in the phased array of Thiesen without exercising any inventive skills.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thiesen or Ferendeci.
	Respecting claims 7-11 that recites the radiator has a thickness of approximately 97 mils, the radiator dilation layer has a thickness of approximately 23 mils, the beamformer has a thickness of approximately 52 mils, the substrate support layer embodies chips and DC logic and has a thickness of approximately 6 mils, and the wave phase array has a total thickness of approximately 177 mils. The additional features are standard design features in millimeter wave multilayer system design that the skilled person would implement in the phased array of Thiesen or Ferendeci with the help of commercial simulation tools without exercising any inventive skills.
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Wednesday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
January 26, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845